                                       Exhibit 7
In Reference To: Case Administration (Expenses)
05/22/2020         TT    Mailing/Postage                         $26.95           $26.95
                         Plan mod 49 x .55
05/22/2020         TT    Printing/Copying                        $24.50           $24.50
                         Plan mod 49 x .10 x 5


In Reference To: Fee Application Preparation (Expenses)
06/19/2020 TT Mailing/Postage                                                $1.10 $1.10
              2 stamps @ .55=$1.10 to serve fee app
06/19/2020 TT Printing/Copying                                               $1.20 $1.20
              2 x 6 pages=12 x .10 per copy=$1.20 to serve fee app

                                  Total Expenses: $53.75




 19-56859-mlo    Doc 29-7    Filed 06/29/20      Entered 06/29/20 08:41:55   Page 1 of 1
